DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 15: 	On line 13, the term “the” in the phrase “the integrity” has been deleted.
Claim 17: 	On line 6, the phrase “the size of” has been inserted after the term “and”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Independent claim 15 has been amended to include the subject matter of now-cancelled dependent claims 28 and 29 and to further define that the conductive gauze is an elastic conductive gauze and that the electrical stimulation applied using the electrode set is provided through the gauze. By defining the conductive gauze as being “elastic” and defining that the electrical stimulation provided through the conductive gauze is the same as that which is applied using the electrode set, this amendment overcomes the previously set forth combination of Rainey (PG PUB 2006/0173523)/Gadsby et al. (US Pat 5,341,806)/Wagner et al. (PG PUB 2004/0192082)/Weaver (US Pat 5,218,973) since Weaver does not disclose that their conductive gauze has any elastic quality or that the electrical stimulation provided through the conductive gauze is applied using an electrode set of (or similar to) the type defined in claim 15. Although newly-cited Flick (PG PUB 2006/0264796) teaches an elastic conductive gauze that accelerates healing of a wound (Para 109,147,168), Flick explicitly teaches away from using the gauze to provide electrical stimulation (Para 27). Additionally, an elastic conductive gauze that provides electrical stimulation therethrough which is applied by an electrode set of (or similar to) the type recited in claim 15 could not be found elsewhere in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783